DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 6/24/19.
	Examiner issued a Requirement for Restriction and Election on 8/26/22.  
Applicant subsequently filed a response on 10/24/22, electing claims 1-7 without traverse.
	Therefore, claims 1-7 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 1, in part, describes a method comprising: determining dwell times for impressions, receiving a content request, identifying a plurality of candidate content items and the entity that initiated the request in response, determining predictions based on various models, generating a score based on the predictions, selecting a content item based on the scoring.  As such, the invention is directed to the abstract idea of using predictive modeling and scoring to select and provide ads in response to an ad request, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. advertising and marketing activities).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, claim 1 recites additional functional elements that are associated with the judicial exception, including: storing impression data, storing selection data, storing labels that indicate content items based on dwell time, and transmitting content over a network.  Dependent claims 2, 4, and 6 also recite additional functional elements, such as storing view data, storing second selection data, storing viral selection data, and storing third and fourth labels for content.  Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
Claim 1 also recites the additional functional element of training a predictive model (via a machine learning process) to generate scores corresponding to probabilities that an ad will be selected and/or skipped. Dependent claims 4-5 and 7 also recite the additional functional element of training a predictive model (via a machine learning process) to generate ad selections, expected values, predicted values, scores, and weights.  These limitations generally recite the use of machine learning to create a model that serves as the basis for selecting ads in response to a request. It also amounts to mere instructions to implement the abstract idea on a computer, and merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).
  The aforementioned claims also recite additional technical elements including “one or more computing devices” for executing the method. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a POS network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-3 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the skip time and the generation of a mathematical curve that graphically represents the probability of a particular action relative to an amount of time.  Thus, these dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-7 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Identification of Potentially Novel Material
	Following a thorough search, Examiner has been unable to find a sufficient combination of references that effectively disclose each and every limitation set forth in the claims.  However, Examiner notes that the following references are pertinent to the features of the invention.  
Yi et al. (20150278877) discloses a method for training a machine learning model based on dwell time for ads, and using the machine learning techniques to predict the expected dwell time for each new creative (Paragraph 108).  Yan et al. (20140229234) discloses a method in which quality scores are generated for content items based on stored coefficients for various predictive factors (Claim 4).
Neither of these references however, disclose the following features:
Utilizing two different machine learning techniques to 1) train a selection prediction model based on impression and selection data, and 2) train a machine learning model to predict skipped content based on labels associated with a plurality of impressions.
Determining a first and second selection prediction based on the two machine learning models.
Generating and storing a first label that indicates that content associated with each impression is skipped if the dwell time is less than a skip time.
Generating and storing a second label that indicates the content item is associated with each impression is not skipped if the dwell time is greater than the skip time.
Determining a prediction based on the skip prediction model and the entity.
Identifying a plurality of candidate content items and an entity that initiated the request.
Examiner further notes that more than four references would be required to sufficiently reject the claims, which would not be obvious to one of ordinary skill in the art to combine.
Finally, the NPL reference (Shah et al.) describes various techniques in using machine learning and artificial intelligence in advertising, but fails to disclose any of the limitations noted above.
For at least these reasons, a rejection under 35 USC 102 and/or 103 is not warranted at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682